                                     Case:19-03843-jwb                   Doc #:2 Filed: 09/10/19              Page 1 of 1
B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                     Western District of Michigan
 In re       Patrick J Walker                                                                                 Case No.
                                                                                 Debtor(s)                    Chapter       7

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept                                                  $                     1,000.00
             Prior to the filing of this statement I have received                                        $                     1,000.00
             Balance Due                                                                                  $                         0.00

2.     The source of the compensation paid to me was:

                  Debtor                  Other (specify):

3.     The source of compensation to be paid to me is:

                  Debtor                  Other (specify):

4.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

            I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

5.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   [Other provisions as needed]


6.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:
               Limitations are Lien avoidances, Redemption Agreements, Garnishment recoveries, Depositions (2004
               examinations), and Adversary Proceedings pursuant to the post-petition fee agreement signed by Debtor(s).
               Also, per the post-petition Fee Agreement - monies collected, if any, from garnished fund recoveries might
               be used to offset other fees owed to Anthony Abueita and would be reflected on an amended 2016(b) statement.

                  Also for Chapter 7 cases only: Debtor(s) have paid a fee, noted above, for all pre-petition services. At the time of
                  the filing of this case, there were no additional pre-petition attorney fees owing. The remaining unpaid balance,
                  noted above, is for post-petition fees only, and subject to the Chapter 7 Post-Petition Fee
                  Agreement.
                                                                           CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     September 10, 2019                                                          /s/ Anthony Abueita
     Date                                                                        Anthony Abueita P70755
                                                                                 Signature of Attorney
                                                                                 Anthony Abueita, (P70755)
                                                                                 703 S Grand Traverse Ave
                                                                                 Flint, MI 48502
                                                                                 810 235 8669 Fax: 810 236 8575
                                                                                 abueitalaw@gmail.com
                                                                                 Name of law firm




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
